                              IN THE UNITED STATES DISTRICT COURT
                                     DISTRICT OF COLORADO


 NEDA SAMIMI-GOMEZ, individually and
 as personal representative of the Estate of
 Kamyar Samimi; and                                  Case No. 19-cv-03200-RM-SKC

 NEGEEN SAMIMI; and

 ANTHONY SAMIMI,

                Plaintiffs,

v.

THE GEO GROUP, INC.; and
JEFFREY ELAM PETERSON, M.D.,

                Defendants.



                              [PROPOSED] SCHEDULING ORDER


                           1. DATE OF CONFERENCE
                AND APPEARANCES OF COUNSEL AND PRO SE PARTIES

      The Scheduling Conference is set for January 27, 2020 at 10:00 AM.

For the Plaintiffs                              Defendants

Paul Karlsgodt                                  For Defendant GEO:
Marc D. Flink                                   Ann B. Smith
Matthew C. Baisley                              Vaughan & DeMuro
Michelle R. Gomez                               111 South Tejon Street, Suite 545
Sean B. Solis                                   Colorado Springs, CO 80903
Baker & Hostetler LLP                           Telephone: 719-578-5500
Denver, Colorado 80202                          E-mail: vnd@vaughandemuro.com
1801 California Street, Suite 4400              Direct e-mail: asmith@vaughandemuro.com
Telephone (303) 861-0600
E-mail: pkarsgodt@bakerlaw.com
 mflink@bakerlaw.com                                   For Defendant Jeffrey Elam Peterson, M.D.
 mbaisley@bakerlaw.com
 mgomez@bakerlaw.com                                 Craig A. Sargent, Esq.
 ssolis@bakerlaw.com                                 Jared R. Ellis, Esq.
                                                     Hall & Evans, LLC
 In cooperation with the ACLU Foundation of Colorado 1001 Seventeenth Street, Suite 300
                                                     Denver, Colorado 80202
 Mark Silverstein                                    Telephone: (303) 628-3300
 Sara R. Neel                                        Email:
 Arielle Herzberg                                    sargentc@hallevans.com
 ACLU Foundation of Colorado                         ellisj@hallevans.com
 303 East 17th Avenue, Suite 350
 Denver, Colorado 80203
 Tel: 720-402-3107
 Fax: 303.777.1773
 Email: msilverstein@aclu-co.org
 sneel@aclu-co.org
 aherzberg@aclu-co.org



                                    2. STATEMENT OF JURISDICTION

               Plaintiffs assert that the Court has subject matter jurisdiction pursuant to 28 U.S.C. §

 1331 and 1367 because this action arises under the laws of the United States, including the

 Rehabilitation Act, 29 U.S.C. § 794, and because the related state law claims in this action are within

 this Court’s original jurisdiction in that they form part of the same case or controversy.

                                 3. STATEMENT OF CLAIMS AND DEFENSES

         a.        Plaintiffs:

              This case concerns the wrongful and unnecessary death of Kamyar Samimi (“Mr. Samimi”)

resulting from his extreme and negligent treatment at the hands of Defendants The Geo Group, Inc.

(“GEO”) and Jeffrey Elam Peterson, M.D. (“Dr. Peterson”) (together, the “Defendants”).

Defendants ignored open and obvious signs of severe and deadly Opioid Use Disorder (“OUD”), cut

Mr. Samimi off from medically necessary methadone treatment “cold turkey,” and allowed Mr. Samimi
4837-6011-5888.4
to die suffering. Defendants extreme, wrongful, and negligent conduct directly resulted in Mr.

Samimi’s suffering and death, and Defendants are liable for all damages resulting therefrom.

         b.        Defendant(s):

         Defendant GEO: Defendant GEO generally denies the allegations and claims asserted against

it by Plaintiffs. Defendant GEO otherwise adopts all denials, assertions, defenses and affirmative

defenses set forth in its Answer as though fully set forth herein.

         Defendant GEO asserts that, at the time he arrived at GEO’s Aurora Detention Facility, Mr.

Samimi was appropriately screened, classified, and housed, and placed on a withdrawal protocol

pursuant to orders from Defendant Peterson. Defendant GEO further asserts that Mr. Samimi was

continually monitored throughout his stay at the facility. Defendant GEO denies that any action or

inaction taken by it or its staff caused Mr. Samimi’s death.

         Defendant GEO asserts that the medical department in the Facility is equipped and staffed

with trained medical professionals and that the medical care offered and provided to Plaintiffs was

within the appropriate standard of care.

         Defendant GEO denies that it receives federal assistance sufficient for purposes of Plaintiffs’

Rehabilitation Act claim, denies that Mr. Samimi was a qualified individual with a disability, and denies

that Mr. Samimi was discriminated against on the basis of any such disability.

         Defendant GEO disputes the causation, nature, and extent of Plaintiffs’ claimed injuries and

damages, asserts that any such damages are subject to limitations including, but not limited to, C.R.S.

§§13-21-102.5, 13-21-203, and 13-64-302, and reserves the right to amend its defenses

         Defendant Jeffrey Peterson, M.D.: Dr. Peterson states that his care and treatment was at all

times reasonable, appropriate, and within the standard of care for physicians in the same or similar

4837-6011-5888.4
circumstances. Dr. Peterson denies that his care was extreme, wrongful or negligent. He also denies

that he ignored open and obvious signs of Opioid Use Disorder. Dr. Peterson denies that he caused

or contributed to Plaintiffs’ injuries or damages. Dr. Peterson did prescribe Mr. Samimi with anti-

withdrawal medications to treat his withdrawal symptoms and reasonably relied upon the nursing

staff at GEO to properly administer those medications. Based upon his observations and the

information provided to him by nursing staff, Dr. Peterson reasonably believed that Mr. Samimi’s

condition was stable and that Mr. Samimi was not in distress. In addition, Dr. Peterson incorporates

herein all defenses asserted in his Answer. Dr. Peterson reserves the right to amend is defenses as

appropriate.

         c.        Other Parties:

         None

                                       4. UNDISPUTED FACTS

The following facts are undisputed:

         1.        Mr. Samimi was taken into custody by Immigration and Customs Enforcement

 (“ICE”) to the Aurora Contract Detention Facility (“ACDF”) on November 17, 2017.

         2.        At all relevant times herein, the ACDF was operated by GEO, in part pursuant to

 contracts between GEO and ICE.

         3.        At all relevant times herein, Dr. Peterson was the medical director at ACDF.

         4.        Mr. Samimi was pronounced dead at the Anschutz Medical Campus on December 2,

 2017.

                                    5. COMPUTATION OF DAMAGES

           Plaintiffs claim economic and other damages plus pre- and post-judgement interest. A more

4837-6011-5888.4
 precise computation of Plaintiffs’ damages, to the extent Plaintiffs’ damages are subject to such

 computation, will be provided during the normal course of discovery, and will be determined by a

 jury in its sound discretion following a presentation of the evidence at trial in this matter.

           Damages for emotional distress are not susceptible to the type of calculation contemplated

 by Rule 26(a)(1). “[C]ompensatory damages for emotional distress are necessarily vague and are

 generally considered a fact issue for the jury.” Williams v. Trader Pub. Co., 218 F.3d 481, 487 n.3 (5th

 Cir. 2000). Plaintiffs also claims attorney’s fees and costs where allowable under state and federal

 law. Finally, under Colorado law, Plaintiffs’ claim damages for pain and suffering and reserves their

 right to seek punitive damages.

         Defendants:

         Defendants deny that they caused any of the injuries, damages, or losses claimed in this case.

They seek costs and fees allowable by law. Defendants expect that Plaintiffs will comply with Rule

26(a)(1)(A)(iii) and provide a computation and documentation of damages as part of their initial Rule

26 disclosures.

                           6. REPORT OF PRECONFERENCE DISCOVERY
                              AND MEETING UNDER FED. R. CIV. P. 26(f)

          a.       Date of Rule 26(f) meeting. January 6, 2020.

          b.       Names of each participant and party he/she represented.

                   Paul Karlsgodt, Matthew C. Baisley, Sean B. Solis, Sara R. Neel, and Arielle Herzberg

                   for the Plaintiffs.

                   Ann B. Smith for GEO.

                   Jared R. Ellis for Dr. Peterson.

          c.       Statement as to when Rule 26(a)(1) disclosures were made or will be made.
4837-6011-5888.4
                   Rule 26(a)(1) disclosures will be made on or before January 27, 2020. Defendant GEO

          is required to have ICE approval prior to disclosing any documents related to this matter and

          anticipates this may result in some delay in providing initial disclosures.

          d.       Proposed changes, if any, in timing or requirement of disclosures under Fed. R.

          Civ. P. 26(a)(1).

                   None.

          e.       Statement concerning any agreements to conduct informal discovery:

                   Where applicable, the parties will consider whether informal meetings with Mr.

          Samimi’s health care providers are appropriate, either together or on an ex parte basis. If

          defendants’ counsel believes they may meet ex parte with a treating healthcare provider,

          defendants’ counsel shall notify Plaintiffs’ counsel in writing, at least seven days prior to such

          meeting, stating their intention to meet with the provider. This communication is intended

          to provide Plaintiffs’ counsel with notice of, and a reasonable opportunity to object to, the

          meeting. If Plaintiffs do not object within seven days, defendants’ counsel may meet with the

          treating healthcare provider ex parte and without further notice. If Plaintiffs object to the

          meeting, Plaintiffs’ counsel shall state the specific basis for the objection pursuant to Reutter

          v. Weber, 179 P.3d 977 (Colo. 2007). If the Parties cannot agree whether an ex parte meeting is

          appropriate, the parties may ask the Court for guidance. Nothing about this paragraph should

          be interpreted to mean that Plaintiffs consent in advance to the necessity of any ex parte

          meeting between defendants, their counsel, and any health care providers.

          f.        Statement concerning any other agreements or procedures to reduce discovery and other

          litigation costs, including the use of a unified exhibit numbering system.

4837-6011-5888.4
         Counsel for the parties have agreed to work together to resolve discovery disputes as they may

arise. Counsel for the parties will agree on a unified exhibit numbering system.

           g.      Statement as to whether the parties anticipate that their claims or defenses will involve
                   extensive electronically stored information, or that a substantial amount of disclosure or
                   discovery will involve information or records maintained in electronic form.

         The parties do not anticipate that they possess and/or will produce extensive electronically

stored information.

           h.      Statement summarizing the parties’ discussions regarding the possibilities for
                   promptly settling or resolving the case.

         During the Rule 26(f) conference, the parties discussed the possibilities for a prompt

settlement, including early mediation. The parties are unable to evaluate the likelihood of settlement

at this early stage of the case.

                                                7. CONSENT

         All parties have not consented to the exercise of jurisdiction of a magistrate judge.



                                     8. DISCOVERY LIMITATIONS

           a.      Modifications which any party proposes to the presumptive numbers of

                   depositions or interrogatories contained in the Federal Rules.

                   None.

           b.      Limitations which any party proposes on the length of depositions.

                   None.

           c.      Limitations which any party proposes on the number of requests for production

                   and/or requests for admission.

4837-6011-5888.4
                    None.

           d.       Other Planning or Discovery Orders

                   The Parties anticipate filing a Stipulated Motion for Protective Order and will

                   cooperate on the language of such proposed Protective Order.

                                     9. CASE PLAN AND SCHEDULE

                    a.       Deadline for Joinder of Parties and Amendment of Pleadings:

                   Deadline for designation of non-parties at fault: the deadline for designating any

         non-parties at fault under C.R.S. § 13-21-111.5 shall be February 10, 2020 (90 days from the

         commencement of the action).

                   Deadline for joinder of parties and amendment of pleadings: March 12, 2020.

                    b.       Discovery Cut-off:

                   September 21, 2020.

                    c.       Dispositive Motion Deadline:

                   October 21, 2020

                    d.       Expert Witness Disclosure

                            1.      The parties shall identify anticipated fields of expert testimony, if any.

                            The parties have not yet determined whether expert witnesses will be

                   designated. At this time Plaintiffs anticipate using expert witnesses, including an expert

                   regarding Opioid Use Disorder, but are not in a position to provide expert disclosures.

                            Defendants:

                            Defendant GEO anticipates retaining experts in the fields of corrections

                   management, including correctional medicine, opioid use disorder and withdrawal, life

4837-6011-5888.4
                   expectancy, and any experts necessary for rebuttal.

                           Defendant Dr. Peterson anticipates retaining experts in the field of family

                   medicine, correctional medicine, internal medicine and/or toxicology, opioids and/or

                   Opioid Use Disorder, life expectancy, economics, and any other area designated by

                   Plaintiffs.

                           2.       Limitations which the parties propose on the use or number of expert

                   witnesses.

                           The parties propose limiting each party to one expert witness per issue. This

                   limitation shall not apply to non-retained experts.

                           3.       The parties shall designate all experts and provide opposing counsel and any

                   pro se parties with all information specified in Fed. R. Civ. P. 26(a)(2) on or before July 21,

                   2020.

                           4.       The parties shall designate all rebuttal experts and provide opposing counsel

                   and any pro se party with all information specified in Fed. R. Civ. P. 26(a)(2) on or before

                   August 21, 2020.

                           5.       The parties agree that they shall obtain and produce to all other counsel the

                   files of each of their retained expert witnesses within seven (7) days after each expert is

                   disclosed.

                           Defendants further propose that the “file” includes, but is not limited to, all items not

                   privileged or subject to work product protection, including e-mails, notes, billing information,

                   telephone notes, correspondence, articles, medical literature which the expert reviewed or

                   relied upon and medical literature which may or will be used at trial and is known at the time

4837-6011-5888.4
                   of the deposition, sticky notes a/k/a post-it notes, billing information to include any

                   computerized billing records, any type of time logs, and any notes regarding time spent, copies

                   of any chronologies or summaries, any medical literature, text or articles supplied by counsel

                   or referenced by the expert, and any materials, contracts, written agreements, bills, or other

                   documentation regarding the expert’s affiliation with any expert witness services, if applicable.

                   The Defendants propose that any records which have been reviewed need not be produced

                   unless they contain written notations or other markings made by the expert. The Defendants

                   also propose to make a good faith effort to produce any medical records that contain

                   highlights or are flagged/tabbed. These medical records shall be identified by list only unless

                   the record is not one which has been made available to the parties, in which case it must be

                   produced one week before the deposition. Any depositions which have been reviewed need

                   not be produced unless they contain written notations, highlighting, or other markings made

                   by the expert. These depositions shall be identified by list only. Rule 26(b)(4) protects certain

                   materials from disclosure and discovery, and is incorporated here by reference.

                           The Defendants’ proposals on this issue are intended to facilitate production of expert

                   file materials that will inform the decision on whether a deposition of the expert will ultimately

                   be necessary, and to avoid the expense associated with expert depositions that are unnecessary

                   based upon the information in the expert’s file. Nothing in this paragraph prohibits any expert

                   witness from making additional notes or creating additional file materials between the time of

                   production of the expert’s file and the time of the expert’s deposition, provided that any such

                   notes or file materials are produced before the expert’s deposition.

                           Plaintiffs do not see a need for Court-imposed obligations that go beyond the Federal

4837-6011-5888.4
                   Rules of Civil Procedure. Plaintiffs propose that the parties’ exchange of expert disclosures,

                   including expert files, shall be governed by the Federal Rules of Civil Procedure, including

                   Federal Rule of Civil Procedure 26, the rules and practice standards of this Court, and any

                   applicable federal case law interpreting the same.

                           Plaintiffs propose that the parties’ designation of expert testimony shall be governed

                   by the Federal Rules of Civil Procedure, including Federal Rule of Civil Procedure 26, the

                   rules and practice standards of this Court, and any applicable federal case law interpreting the

                   same.

                           6.       The parties agree that no expert shall charge an opposing party an hourly fee

                   exceeding $500 per hour. If a party retains an expert who charges a fee greater than $500 per

                   hour, the retaining party is responsible for informing the expert of this provision and payment

                   of any amount that exceeds $500 per hour. In the event an expert requires payment for a

                   minimum number of hours for deposition or meeting, that minimum shall not exceed four

                   hours. These limitations on expert fees shall not foreclose any party seeking recovery of any

                   fees paid to a retained expert, including the difference between the fee charged to an opposing

                   party and the actual hourly charge of the retained expert, as part of post-trial recovery of costs.

                    e.      Identification of Persons to Be Deposed:

         The parties have not yet exchanged discovery and therefore are not able to identify the

particular persons to be deposed. Plaintiffs anticipate deposing, at minimum, Dr. Peterson, 1-2

30(b)(6) witnesses from GEO, the relevant GEO staff, Defendants’ expert(s).

         Defendants anticipate deposing the following persons:

         Neda Samimi-Gomez – 6 hours

4837-6011-5888.4
         Negeen Samimi – 4 hours

         Anthony Samimi – 4 hours

         Any experts endorsed and designated by Plaintiffs or co-Defendant – 6 hours each

         Treating physicians/Non-retained experts – 2 hours each. .

                    f.       Deadline for Interrogatories:

         Parties must serve interrogatories no later than the 35th day before the discovery cut-off date.

                    g.       Deadline for Requests for Production of Documents and/or Admissions

         Parties must serve requests for admissions and requests for production of documents no later

than the 60th day before the discovery cut-off date.

10. DATES FOR FURTHER CONFERENCES

         a.        Status conferences will be held in this case at the following dates and times:

                                                       .

         b.        A final pretrial conference will be held in this case on ____________at o’clock _____m.

A Final Pretrial Order shall be prepared by the parties and submitted to the court no later than seven (7)

days before the final pretrial conference.

11. OTHER SCHEDULING MATTERS

         a.        Identify those discovery or scheduling issues, if any, on which counsel after a good faith

effort, were unable to reach an agreement.

          The parties agree to work together to agree upon an appropriate protective order.

         b.        Anticipated length of trial and whether trial is to the court or jury.

         This is a jury trial. Plaintiffs anticipate that a jury trial will take 5 days. Defendant

anticipates that a jury trial will take 7 days.

4837-6011-5888.4
         c.        Identify pretrial proceedings, if any, that the parties believe may be more efficiently or

economically conducted in the District Court’s facilities at 212 N. Wahsatch Street, Colorado Springs,

Colorado 80903-3476; Wayne Aspinall U.S. Courthouse/Federal Building, 402 Rood Avenue, Grand

Junction, Colorado 81501-2520; or the U.S. Courthouse/Federal Building,103 Sheppard Drive, Durango,

Colorado 81303-3439.

         None.

12. NOTICE TO COUNSEL AND PRO SE PARTIES

           The parties filing motions for extension of time or continuances must comply with

 D.C.COLO.LCivR 6.1(c) by submitting proof that a copy of the motion has been served upon the moving

 attorney's client, all attorneys of record, and all pro se parties.

           Counsel will be expected to be familiar and to comply with the Pretrial and Trial Procedures or

 Practice Standards established by the judicial officer presiding over the trial of this case.

           With respect to discovery disputes, parties must comply with D.C.COLO.LCivR 7.1(a).

           Counsel and unrepresented parties are reminded that any change of contact information

 must be reported and filed with the Court pursuant to the applicable local rule.

13. AMENDMENTS TO SCHEDULING ORDER

         This Scheduling Order may be altered or amend only upon a showing of good cause.

DATED at Denver, Colorado, this                     day of                       , 2020.

                                                                       BY THE COURT:


                                                                       United States Magistrate Judge Kato Crews

APPROVED:


4837-6011-5888.4
                                                       For Defendant GEO Group:
 For the Plaintiffs
                                                       VAUGHAN & DeMURO
 BAKER & HOSTETLER LLP
                                                       By: Ann B. Smith
 By: Matthew C. Baisley
                                                       Ann B. Smith
 Matthew C. Baisley
                                                       111 South Tejon Street, Suite 545
 Paul Karlsgodt
                                                       Colorado Springs, CO 80903
 Marc D. Flink
                                                       Telephone: 719-578-5500
 Michelle R. Gomez
                                                       E-mail: vnd@vaughandemuro.com
 Sean B. Solis
                                                       Direct e-mail: asmith@vaughandemuro.com
 Denver, Colorado 80202
 1801 California Street, Suite 4400
 Telephone (303) 861-0600
                                                       For Defendant Jeffrey Elam Peterson, M.D.
 E-mail: pkarsgodt@bakerlaw.com
 mflink@bakerlaw.com
                                                       HALL & EVANS, LLC
 mbaisley@bakerlaw.com
 mgomez@bakerlaw.com
                                                       By: Craig A. Sargent
 ssolis@bakerlaw.com
                                                       Craig A. Sargent, Esq.
 In cooperation with the ACLU Foundation of Colorado
                                                       Jared R. Ellis, Esq.
                                                       Hall & Evans, LLC
 Mark Silverstein
                                                       1001 Seventeenth Street, Suite 300
 Sara R. Neel
                                                       Denver, Colorado 80202
 Arielle Herzberg
                                                       Telephone: (303) 628-3300
 ACLU Foundation of Colorado
                                                       Email:
 303 East 17th Avenue, Suite 350
                                                       sargentc@hallevans.com
 Denver, Colorado 80203
                                                       ellisj@hallevans.com
 Tel: 720-402-3107
 Fax: 303.777.1773
 Email: msilverstein@aclu-co.org
 sneel@aclu-co.org
 aherzberg@aclu-co.org




4837-6011-5888.4
